Title: From George Washington to Brigadier General Duportail, 31 October 1778
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


          
            Sir,
            Head Quarters Fredericksburgh October 31st 1778
          
          I have received your favour of the 20th, inclosing your remarks on the state of the fortifications already erected for the defence of the Town of Boston, and on such amendments and additions as appear to you necessary to render them effectual. Your reasonings and observations appear to be strong and well founded; but at this distance, and without so perfect a knowlege of the local circumstances of the place, as I could wish, I cannot undertake to judge absolutely of the plan you propose—I have referred the consideration of it to General Gates—who is appointed by Congress to take the command at Boston, and who will no doubt adopt every measure proper to be taken on the occasion. You will be pleased to communicate with him on the subject.
          Though I think very little is to be apprehended at this late season, with respect to an operation against Boston; yet as it is a possible event, and as your presence would be very useful, should it happen—your determination to remain there some time longer, ’till the point is better ascertaind, is agreeable to me. I have it however much at heart that the security of Philadelphia should be better provided for than it now is, so that as soon, as the question concerning Boston is decided, I shall be glad to see you, that you may repair to Philadelphia. I have the honor to be With much respect & esteem Sir Yr most Obedt ser.
        